DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 15, 2022, has been entered.
Claims 1 and 8 are amended. 
The applicant contends that the claimed invention differs from the deliverances of Takagi apropos of gas supply position and nozzle structure. 
In response, the examiner acknowledges the validity of these arguments in spirit, but notes that the syntax of the relevant limitations is much too broadly-tailored. For example, the fourth paragraph of claim 1 reads, “a process gas supply nozzle having a…hole corresponding to only the plurality of treatment spaces.” Firstly, what is the nature of this correspondence? Do the hole and treatment space “correspond” fluidically, structurally, or spatially? Given language this broad, it can be said that Takagi’s process gas supply hole “corresponds” to the treatment spaces in that they share the same chamber environment.
Secondly, as elaborated below under the 112 rejections, this syntax encompasses a scenario in which a single hole “corresponds” to all of the treatment spaces, which appears to be new matter. The examiner prescribes an amendment codifying plural process gas supply holes spanning a vertical extent coextensive with the vertical extent of the treatment spaces, or that said holes are situated in a horizontal spatial relationship to a corresponding treatment space.
Those limitations drawn to the dilution gas supply nozzle encounter similar issues. The language refers to a “first vertical part in which [a]…hole corresponding to only the upper treatment space…is defined and which extends in a direction in which the plurality of substrates are loadable.” As noted above, this diction avails the idle signifier “corresponding.” Further, only a single hole is specified, meaning that the limitation does not address the orientation of the nozzle’s remaining holes. 
Referring to Figure 7A of Takagi, the “upper dilution gas supply hole” can be taken as the hole denoted by reference numeral 250b. The region of the nozzle in which the hole is embedded can be taken as the “first vertical part.” Given that the hole is spatially opposed to the boat’s upper portion, this satisfies the claim requirement that said hole “correspond[s] to only the upper treatment space.” Lastly, Takagi’s hole (250b) necessarily has a vertical dimension, as does the “vertical part,” and these dimensions may be taken as the portions which “extend in a direction in which the…substrates are loadable.” As can be seen, the claim’s broad rendering fails to disqualify Takagi’s upper dilution gas supply nozzle (249b), 
Regarding the final limitation of claim 1: “a nozzle accommodation space formed at one side of the internal space of the reaction tube.” Figure 2 of Takagi shows all three nozzles disposed on the same half of the reaction tube. If each half of the furnace is taken as a “side,” it can be said that Takagi’s nozzles are properly “formed at one side of the…tube.”
The rejections are maintained.
Claim Objections
The final two paragraphs of claim 1 are indented underneath the section beginning with “wherein the dilution gas supply nozzle comprises,” thereby improperly implying that this content is within the narrow scope of the dilution gas supply nozzle. The indentation margin of the final two paragraphs ought to be aligned with the indentation margin of the claim’s first seven paragraphs. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The fourth paragraph of claim 1 has been amended to stipulate that the process gas supply nozzle has a “gas supply hole corresponding to only the plurality of treatment spaces.” This syntax contemplates an embodiment in which a single supply hole spans the entire vertical extent of the plural treatment spaces. The original disclosure does not provide support for this content – as shown by Figure 3, the process gas supply nozzle (142) comprises plural holes (142H) which, collectively, span the vertical distance of the treatment spaces. For this reason, the contested limitation constitutes new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagi et al., US 2018/0274098.
Claim 1: Takagi discloses a substrate treatment apparatus, comprising (Fig. 1):
A reaction tube (210) having an internal space formed therein [0017];
A substrate boat (217) having upper and lower ends, and configured to load a plurality of substrates in multi-stages positioned in the internal space;
A process gas supply nozzle (249c) having a process gas supply hole (250c) (Fig. 7A);
Upper (249a) and lower (249b) dilution gas supply nozzles which surround the process gas supply nozzle (Fig. 2).
Those limitations drawn to the type of gas supplied constitute recitations of intended use, whereby the prior art must merely demonstrate the structural capacity to reproduce the enumerated functions – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). An operator can supply Takagi’s process gas nozzle with a process gas and the dilution gas nozzle with a dilution gas.
Figure 7A depicts an embodiment in which each nozzle comprises holes spanning its entire length. As designated above, nozzles 249a and 249b respectively constitute the upper and lower dilution supply nozzles. The upper nozzle (249a) has a hole (250b) formed in an upper space, and the lower nozzle (249b) has a hole (250a’) formed in a lower space. These upper and lower holes, respectively, can be taken to “correspond” in the horizontal direction to the upper and lower treatment spaces. 
Lastly, Figure 2 of Takagi shows all three nozzles disposed on the same half of the reaction tube. If each half of the furnace is taken as a “side,” it can be said that Takagi’s nozzles are properly “formed at one side of the…tube,” as the final paragraph of claim 1 requires.
Claim 7: As delineated by Figure 6A, the dilution and process gas streams “cross.”
Claim 8: Takagi provides a valve (243), i.e., the “control part,” for regulating the flow of dilution gas [0026]. As shown by Figure 2, each nozzle comprises a dedicated input whose flow is governed by a valve. Any one of the nozzles (249) can be taken as the upper dilution gas supply nozzle, and another can be taken as the lower dilution gas supply nozzle, whereby an operator can selectively regulate the amount of flow to each.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi.
Takagi provides an exhaust duct (204d), having a vertical extent, which roughly opposes the process gas nozzle (249a) (Fig. 6a). The system also includes exhaust port (231) which communicates with the duct [0031]. Although the duct may not directly oppose the nozzle, modifying the apparatus to achieve this symmetry would have been obvious, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Kato et al., US 2010/0068383.
Takagi disposes a heater part (207) outside the reaction tube (210), but it is unclear if the heater can apply different thermal treatments to different spaces ([0046]; Fig. 5). In supplementation, Kato discloses a batch treatment apparatus including a heater (12) which circumscribes the reaction tube (Fig. 1). In addition, the heater can be of multi-stage form, enabling each stage to be controlled independently [0042]. It would have been obvious to outfit Takagi’s heater with independently controllable stages in order to rectify thermal gradients within the treatment zones.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114 (MPEP § 706.07(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716